—Determination of respondent Commissioner of the New York City Police Department, dated January 26, 2002, imposing a forfeiture of 30 vacation days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, JJ, entered July 17, 2002), dismissed, without costs.
Respondent’s findings that petitioner was guilty of specifications charging him with failing to render all necessary police service to the complainants in response to their allegations that they had been sexually assaulted, failing to report to his supervisor the circumstances of the complainants’ sexual assault allegations and failing to contact the Internal Affairs Bureau respecting the complainants’ reports to him of serious misconduct by another police officer, were supported by substantial evidence, including the testimony of one of the complainants, and, indeed, petitioner’s own account of how he responded to the complainants’ request for assistance (see Matter of Wagner v Kerik, 298 AD2d 322 [2002]). The penalty imposed is not shocking to our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur — Andrias, J.P., Saxe, Sullivan and Ellerin, JJ.